Order entered September 3, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00392-CR

                            MELISSA ANN MUNOZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-60536-M

                                          ORDER
       Appellant’s August 31, 2014 second motion for extension of time to file appellant’s brief

is GRANTED. Appellant’s brief received by the Clerk of the Court on August 31, 2014 is

DEEMED timely filed on the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE